DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-7 and 15-20 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Independent claim 1 recites subdividing a facility into a plurality of compartments, wherein each compartment defines a portion of the facility; assigning and storing in a database a risk assessment score to each inspection point, wherein the risk assessment score is a number indicating an importance and potential harm created when the inspection point fails inspection, and wherein each inspection point indicates a requirement of an element of performance (EP); calculating a sum of all risk assessment scores associated with failed inspection points within a particular compartment; and issuing an Interim Life Safety Measure (ILSM) when the sum is greater than a predetermined threshold value for the compartment, wherein the ILSM is a health and safety measure to protect individuals at the facility.
Independent claim 8 recites computer instructions that record a plurality of compartments for a facility, wherein each compartment defines a portion of the facility; computer instructions that store in a database a risk assessment score for each inspection point, wherein the risk assessment score is a number indicating an importance and potential harm created when the inspection point fails inspection, and wherein each inspection point indicates a requirement of an element of performance (EP); computer instructions that calculate a sum of all risk assessment scores associated with failed inspection points within a particular compartment; and computer instructions that issue an Interim Life Safety Measure (ILSM) from a predefined ILSM database when the sum is greater than a predetermined threshold value for the compartment, wherein the ILSM is a health and safety measure to protect individuals at the facility.
Independent claim 15 recites a compartment database that stores a plurality of compartments for a facility, wherein each compartment defines a portion of the facility; a risk assessment database that stores a risk assessment score for each inspection point, wherein the risk assessment score is a number indicating an importance and potential harm created when the inspection point fails inspection, and wherein each inspection point indicates a requirement of an element of performance (EP); a risk assessment module that calculates a sum of all risk assessment scores associated with failed inspection points within a particular compartment; and an ILSM module that issues an Interim Life Safety Measure (ILSM) from a predefined ILSM database when the sum is greater than a predetermined threshold value for the compartment, wherein the ILSM is a health and safety measure to protect individuals at the facility.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity, as reflected in the specification, which states that “there is a need for a system that ensures the ILSM requirements for a safe environment for all a hospital's occupants are completed, while ensuring and validating that the required activities are done on time. In Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including an “a computer readable medium” and “system” are additional elements that are recited at a high level of generality (e.g., the “computer readable medium” performs the functions of the invention through no more than a statement that it is configured by “computer instructions” of a “computer program”) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed (e.g., the “system” language is incidental to the configured functions of the invention). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s). Accordingly, the claims are directed to an abstract idea(s) (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea(s) into a practical application, using the additional elements to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: 
Paragraph 1, where “This invention relates generally to health care facility risk assessment, and more specifically, to an enterprise mobile, cloud based health care compliance and risk assessment systems and methods.”
Paragraph 13, where “A computer program embodied on a computer readable medium for providing ongoing health facility risk assessment is disclosed in a further embodiment of the present invention...”
Paragraph 24, where “FIG. 1 is a block diagram showing an enterprise mobile, cloud based compliance and risk assessment system 100 to increase hospital facility management compliance and to improve management and maintenance of healthcare facilities, in accordance with an embodiment of the present invention. Embodiments of the present invention integrate with multiple sources of existing data to determine where the facility is in terms of compliance, what needs to be done, and provide the facility a schedule of what needs to be completed. To perform these functions, the compliance system 100 is initially set up to operate in a specific environment as discussed below.”
Paragraph 28, where “Embodiments of the present invention can be realized using an enterprise mobility system, wherein users utilize mobile assets, such as tablets and smart phones, to interact with the data and computer programs provided via the embodiments of the present invention. In general, the enterprise mobility nature of the embodiments of the present invention allow for increased productivity and decreased expenses for the facility.”
Paragraph 29, where “In addition, embodiments of the present invention can be realized via Internet-based computing delivered to the facility's computers and devices through the Internet, often referred to as cloud based computing. This allows embodiments to be accessed and shared as virtual resources in a secure and scalable manner, which further supports enterprise mobility as described above. In some aspects, embodiments of the present invention can be accessed and delivered via the Internet, instead of a local hard drive. In this manner, the related infrastructure of the compliance system 100 can be maintained by a provider, instead of the health facility itself.”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea(s) with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea(s) (Step 2B: NO). 
Dependent claim(s) 2-7, 9-14, and 16-20, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea(s) without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention appears to be directed to a computer program per se (Gottschalk v. Benson, 409 U.S. at 72). Specifically, independent claim 8 recites a “computer program” with each dependent claim confirming that the invention is directed toward a “computer program as recited”. A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter (see: MPEP, Chapter 2106, Section I, “The Four Categories of Statutory Subject Matter”). Claims 9-14 depend from and incorporate the specifically rejected claims above while failing to remedy the limitations shown as non-statutory; therefore, they are rejected here for similar reasons. 
It is recommended that the claims be reworded to be directed toward the passively claimed “computer readable medium” in a non-transitory form. Example wording using Applicant’s phrasing would be something akin to a “non-transitory computer-readable storage medium storing a computer program for providing ongoing health facility risk assessment by instructing the computer to…” 
See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2. The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation "non-transitory" to the claim. Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. §101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As per claim 2, the claim teaches a second instance of “a database” which renders it unclear as to if it is the same database claimed in claim 1, and therefore its antecedent, or a separate database. Claim 9 is rejected for similar reasons.

As per claims 2-7, the dependent claims each refer to “A method as recited in” respective claims stemming from independent claim 1, which renders it unclear as to if these are to be considered new methods separate from that to which the claims respectively refer (in this case they should each be claimed as independent claims), or if claim 1 is the antecedent to which all claims should ultimately be 

As per claims 9-14, the dependent claims each refer to “A computer program as recited in” respective claims stemming from independent claim 8, which renders it unclear as to if these are to be considered new computer programs separate from that to which the claims respectively refer (in this case they should each be claimed as independent claims), or if claim 8 is the antecedent to which all claims should ultimately be referred (in this case, for example, claim 9 should be amended to state “The computer program as recited in claim 8…”). 

As per claim 15, the claim limitations “risk assessment module” and “ILSM module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Originally filed specification paragraph 15 (the only paragraph to invoke said limitations as claimed) merely uses the terms as claimed by stating that a “risk assessment module is included that calculates a sum of all risk assessment scores associated with failed inspection points within a particular compartment, and an ILSM module is included that issues an ILSM from a predefined ILSM database when the sum is greater than a predetermined threshold value for the compartment.” Therefore, it is unclear from paragraph 15 as to what structure, material, or acts for performing the entire claimed function correspond to the modules. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

As per claims 16-20, the dependent claims each refer to “A system as recited in” respective claims stemming from independent claim 15, which renders it unclear as to if these are to be considered new systems separate from that to which the claims respectively refer (in this case they should each be claimed as independent claims), or if claim 15 is the antecedent to which all claims should ultimately be referred (in this case, for example, claim 16 should be amended to state “The system as recited in claim 15…”). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form including:
U.S. Patent Application Publication 2018/0181899 to Raghavan (see: paragraph 3 and 33);
U.S. Patent Application Publication 2017/0372028 to Zhou (see: paragraph 18, 23, 34, 41, 47).
U.S. Patent Application Publication 2014/0337047 to Mears (see: paragraph 89 and 117).
“Retrofitting healthcare facilities to enhance patient safety and energy efficiency” to Mohammadpour (see: abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606. The examiner can normally be reached Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ROBERT A SOREY/Primary Examiner, Art Unit 3626